FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY DARNELL ARTHUR,                            No. 08-56219

               Plaintiff - Appellant,            D.C. No. 3:06-cv-02455-BEN-
                                                 RBB
  v.

R. TORRES, Correctional Sergeant; et al.,        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Larry Darnell Arthur appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies as required by the Prison Litigation Reform Act,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Arthur’s excessive force claims

because Arthur did not properly exhaust administrative remedies before filing his

complaint in federal court, and failed to show that administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(explaining that “proper exhaustion” requires adherence to administrative

procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 826 (9th Cir. 2010) (although

exhaustion may not be required where improper screening of grievances “give[s]

rise to a reasonable good faith belief that administrative remedies are effectively

unavailable[,]” inmate who failed to follow explicit instructions on how to appeal

had no such reasonable belief).

      We construe the dismissal of Arthur’s claims to be without prejudice. See

Wyatt, 315 F.3d at 1120 (dismissals for failure to exhaust administrative remedies

are without prejudice).

      We do not consider issues not adequately raised in Arthur’s opening brief.

See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,

1217 (9th Cir. 1997).

      AFFIRMED.


                                          2                                     08-56219